DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has beentimely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/20/2021 has been entered. 

Notice of Supervisory Review
This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

[SPE Signature Line]

Notice to Applicant
This action is in reply to the  filed on 9/20/2021.  
Claims 20 are new.
Claim 1-8, 12-17 and 19-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.
With the amendment of claims paragraph [0076] of Applicant’s Specification, applicant has successfully overcome the Examiner’s 35 USC 112(a) rejection and Examiner withdraws his 35 USC 112(a) rejection.

Claim Objections
Duplicate Claim
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Rejection
Claims 1-8, 12-17 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear
Claims 1-8, 12-17 and 19-20 recite the limitation “dispensing, according to the configured RTSM system.” Applicant’s Specification at [0076] discloses “Drugs can be dispensed according to the configured RTSM system core”. However, it is unclear whether these features are required by the claim(s). It is unclear what structure of the “configure RTSM system” is performing the “dispensing” and/or how said structure of the “configured RTSM system” is performing the “dispensing.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0003]) that randomizing patients and correctly supplying treatments are crucial to clinical trials. So a need exists to organize these human interactions by generating, programming and configuring RTSM systems using the steps of “receiving and editing specifications, checking and improving quality of specifications, presenting specifications, providing feedback, interpreting specifications, receiving specifications at a master interpreter, dividing specifications into a plurality of sections, analyzing each plurality of sections, building clinical trials studies, configuring systems, randomly assigning patients,” etc.  Applicant’s method generates, programs and configures RTSM systems and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-8, 12-17 and 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 6 and 12 is/are directed to the abstract idea of “generating, programming and configuring RTSM systems,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-8, 12-17 and 19-20 recite an abstract idea.
Claim(s) 1, 6 and 12 is/are directed to the abstract idea of “generating, programming and configuring RTSM systems,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-8, 12-17 and 19-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a method for performing the steps “receiving and editing specifications, checking and improving quality of specifications, presenting specifications, providing feedback, interpreting specifications, receiving specifications at a master interpreter, dividing specifications into a plurality of sections, analyzing each plurality of sections, building clinical trials studies, configuring systems, randomly assigning patients,” generating, programming and configuring RTSM systems,” etc. The limitation of “receiving and editing specifications, checking and improving quality of specifications, presenting specifications, providing feedback, interpreting specifications, receiving specifications at a master interpreter, dividing specifications into a plurality of sections, analyzing each plurality of sections, building clinical trials studies, configuring systems, randomly assigning patients,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving and editing specifications, checking and improving quality of specifications, presenting specifications, providing feedback, interpreting specifications, receiving specifications at a master interpreter, dividing specifications into a plurality of sections, analyzing each plurality of sections, building clinical trials studies, configuring systems, randomly assigning patients,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-8, 12-17 and 19-20 recite an abstract idea. 
The claim(s) recite(s), in part, a method for performing the steps of “receiving and editing specifications, checking and improving quality of specifications, presenting specifications, providing feedback, interpreting specifications, receiving specifications at a master interpreter, dividing specifications into a plurality of sections, analyzing each plurality of sections, building clinical trials studies, configuring systems, randomly assigning patients,” etc., that is “generating, programming and configuring RTSM systems,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-8, 12-17 and 19-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. user interfaces, memories, networks, displays, 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. user interfaces, memories, networks, displays, processors, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. user interfaces, memories, networks, displays, processors). At paragraph(s) [0081], [0086]-[0088], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “user interfaces, memories, networks, displays, processors,” etc. to perform the functions of “receiving and editing specifications, checking and improving quality of specifications, presenting specifications, providing feedback, interpreting specifications, receiving specifications at a master interpreter, dividing specifications into a plurality of sections, analyzing each plurality of sections, building 
Dependent Claims
Dependent claim(s) 2-5, 7-8, 13-17 and 19-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-5, 7-8, 13-17 and 19-20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-5, 7-8, 13-17 and 19-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-5, 7-8, 13-17 and 19-20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 6 and 12.

Response to Arguments
Applicant’s arguments filed 9/20/2021 with respect to claims 1-8, 12-17 and 19-20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 9/20/2021.
Applicant’s arguments filed on 9/20/2021 with respect to claims 1-8, 12-17 and 19-20 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Applicant’s Specification at [0076] that been amended to discloses “Drugs can be dispensed according to the configured RTSM system core”. However, it is unclear what structure(s) of the “configure RTSM system” is/are performing the “dispensing” and/or how said structure(s) of the “configured RTSM system” is/are performing the “dispensing.” As such, Applicant’s Specification amendments do not move Applicant’s invention into eligible subject matter. Applicant is encouraged to Applicant is encouraged to utilize the Automated Interview Request (AIR) facility to request and schedule the Interview with the Examiner and the Examiner’s SPE to discuss ways to advance prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. P. C./
Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626